NOTICE UNDER NATIONAL INSTRUMENT 51-102 CHANGE IN FINANCIAL YEAR END January 22, 2008 To: British Columbia Securities Commission 12th Floor, Pacific Centre 701 West Georgia Street Vancouver, BCV7Y 1L2 Alberta Securities Commission 4th Floor, 300 – 5th Avenue S.W. Calgary, Alberta T2P 3C4 TSX Venture Exchange P.O. Box 11633 #2700, 650 West Georgia St. Vancouver, BCV6B 4N9 Re: Avino Silver & Gold Mines Ltd. (TSX.V: ASM) Pursuant to Section 4.8(2) of National Instrument 51-102 – Continuous Disclosure Obligations, Avino Silver & Gold Mines Ltd. (the “Company”) hereby confirms as follows: 1. Notice of Change of Year End Notice is hereby given that the Board of Directors of has approved a change of the Company’s financial year end from January 31 to December 31. 2. Reason for the Change The change of the financial year end from January 31 to December 31 is being made so that the Company’s new financial year end coincides with the Company’s Mexican subsidiaries year end which operate on a calendar fiscal year end. 3. Old Financial Year End The Company’s old financial year end was January 31. 4. New Financial Year End The Company’s new financial year end is December 31. 5. Transition Year Filings The Company’s transition year will consist of an eleven month period ended December 31, 2007, with interim financial statements consisting of the following: Reporting Period Filing Deadline 3 months ended April 30, 2007 June 29, 2007 6 months ended July 31, 2007 September 29, 2007 9 months ended October 31, 2007 December 30, 2007 11 months ended December 31, 2007 April 30, 2008 New Financial Year Filings Reporting Period Filing Deadline 3 months ended March 31, 2008 May 30, 2008 6 months ended June 30, 2008 August 29, 2007 9 months ended September 30, 2008 November 29, 2008 12 months ended December 31, 2008 April 30, 2008 6. Filing Deadlines Interim financial statements are required to be filed within 60 days following the end of the relevant period and annual financial statements are required to be filed within 120 days following the end of the relevant financial period. Yours truly, AVINO SILVER & GOLD MINES LTD. “Kevin Bales” Kevin Bales CFO
